United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      February 16, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-60142
                             Summary Calendar


BARKAT PIRMUHAMMAD,

                                        Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                        Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A75 223 158
                        --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges

PER CURIAM:*

      Barkat Pirmuhammad petitions this court to review the decision

of the Board of Immigration Appeals (“BIA”) denying relief on his

application for asylum, withholding of removal, and relief under

the   Convention   Against    Torture   (“CAT”).      As   to   his    asylum

application, Pirmuhammad seeks to challenge the BIA’s determination

that his application was untimely under 8 U.S.C.            § 1158(a)(2).

This court lacks jurisdiction to review the BIA’s determination




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 04-60142
                                          -2-

that Pirmuhammad’s asylum application was untimely.                    See 8 U.S.C.

§ 1158(a)(3).

      Pirmuhammad      argues       that   the    BIA    erred   in    denying      his

application for withholding of removal.                    He contends that the

several death       threats     he    received    while     living    in   the    Sindh

province of Pakistan constitute past persecution.                    “[P]ersecution

requires more than a few isolated incidents of verbal harassment or

intimidation, unaccompanied by any physical punishment, infliction

of   harm,   or    significant       deprivation    of    liberty.”        Eduard    v.

Ashcroft,    379    F.3d     182,    187   n.4    (5th    Cir.   2004)     (quotation

omitted).     According to his testimony, Pirmuhammad was never

physically abused, detained, or interrogated by police.                          He has

failed to show that he was subject to past persecution.                      See id.;

Abdel-Masieh v. INS, 73 F.3d 579, 583-84 (5th Cir. 1996).

      Because Pirmuhammad failed to establish past persecution, he

must show that it is more likely than not that he will suffer

persecution in the future.            See 8 C.F.R. § 208.16(b)(2).            Relying

on documentary evidence, he argues that members of the MQM party

face continuing danger in Pakistan.

      Pirmuhammad testified that he was able to avoid threats and

persecution from 1994 to 1998 by moving to small villages in the

Sindh province.        The documentary evidence shows that MQM party

members such as Pirmuhammad can safely relocate to other provinces.

Substantial       evidence     supports     the     BIA’s    determination         that

Pirmuhammad has not met his burden to establish an entitlement to
                           No. 04-60142
                                -3-

withholding of removal.   See Efe v. Ashcroft, 293 F.3d 899, 906

(5th Cir. 2002); 8 C.F.R. § 208.16(b)(2), (3)(i).

     Pirmuhammad does not brief the BIA’s denial of relief under

the CAT.   Accordingly, he has waived the claim.    See Rodriguez v.

INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).

     Pirmuhammad’s petition for review is DENIED.